EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Tassone on June 14, 2022.

The application has been amended as follows: 
Claim 21, lines 9-10: “calculating, based on a determination to administer the medication as more than one discrete medication dose instead of a single medication dose,…”
Claim 31, lines 6-7: “based on a determination to administer the medication as more than one discrete medication dose instead of a single medication dose,…”
Claim 40: The apparatus of claim 21, wherein the first discrete medication dose is lower than if calculated based on a determination to administer the medication as a single 
Claim 41: The method of claim 31, wherein the first discrete medication dose is lower than if calculated based on a determination to administer the medication as a single 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious an apparatus or method comprising calculating, based on a determination to administer the medication as more than one discrete medication dose instead of a single medication dose, a first discrete medication dose based on a first analyte level, a first rate of change of the analyte level, and an anticipated administration of at least one subsequent discrete medication dose; and at a predetermined period of time following calculation of the first discrete medication dose, calculating the at least one subsequent discrete medication dose based on both of a second analyte level and a second rate of change of the analyte level in combination with the other limitations of the independent claims.
The closest prior art of record is Sloan et al. (US 2010/0198142). Sloan discloses an apparatus comprising a processor (660) and a memory (670) storing instructions executable by the processor, the instructions comprising calculating, based on a determination to administer the medication as more than one discrete medication dose, a first discrete medication dose based on a first analyte level, and an anticipated administration of at least one subsequent discrete medication dose; and at a predetermined period of time following calculation of the first discrete medication dose, calculating the at least one subsequent discrete medication dose based on both of a second analyte level (“a portion (e.g., 70%) of the calculated bolus dose is delivered or recommended for delivery based on an initial glucose reading. Subsequently, some, all or none of the remaining portion of the calculated bolus may be delivered or recommended for delivery based on a second calculated bolus taking into account the glucose rate determined following the second glucose reading.” [0367]) to prevent overdelivery of insulin. However, Sloan does not explicitly disclose a determination to administer the medication as more than one discrete medication dose instead of a single medication dose, and there is not a motivations to suggest a modification to the apparatus of Sloan to include such a determination as claimed. Thus, for at least the foregoing reason, the prior art of record fails to anticipate or render obvious the present invention as set forth in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783